


August 29, 2014
    


EMPLOYMENT AGREEMENT
BETWEEN WHITESTONE REIT AND JAMES C. MASTANDREA


THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made at HOUSTON, TEXAS, as of
this 29th day of August, 2014, between WHITESTONE REIT, a Maryland real estate
investment trust (the “Company”) and JAMES C. MASTANDREA, 1600 Post Oak, Unit
#1307, Houston, Texas, 77056 (“Mastandrea”).
WITNESSETH:
WHEREAS, Mastandrea holds the offices of Chairman of the Board of Trustees,
Chairman of the Investment Committee of the Board of Trustees, President, and
Chief Executive Officer of the Company;
WHEREAS, Mastandrea has made and is expected to continue to make substantial
contributions towards the profitability, growth, and financial strength of the
Company;
WHEREAS, the Shareholders have voted and approved the 2008 LONG TERM INCENTIVE
OWNERSHIP PLAN (the “LTIOP”), and grants of restricted common shares and
restricted share units (“Grants”) under the LTIOP are integral to this Agreement
(”Agreement”);
WHEREAS, the compensation committee (“Compensation Committee”) of the Whitestone
REIT board of trustees (“Board”) has been authorized by the Board to implement,
and has made Grants under the LTIOP in two phases, the 2008 Strategic Plan
(“2008 Plan”), and the 2013 Strategic Plan (“2013 Plan”) collectively referred
to as (“Plan”); and,
WHEREAS, the Company and Mastandrea desire to enter into this Agreement pursuant
to which the Company will continue to employ Mastandrea and Mastandrea will
continue to serve the Company;
NOW, THEREFORE, the Company and Mastandrea, in consideration of the premises and
the mutual covenants herein contained, agree as follows:
1.
Employment, Contract Period. During the period specified in this Section 1, the

Company shall employ Mastandrea, and Mastandrea shall serve the Company, on the
terms and subject to the conditions set forth herein. The initial term of
Mastandrea’s employment hereunder shall commence as of the date specified in the
first sentence of this Agreement (the “Effective Date”) and, subject to prior
termination as provided in Section 7, shall continue through the third
anniversary of the Effective Date, subject to automatic extension for an
additional period of one year on each anniversary date after the third
anniversary of the Effective Date unless either party shall have given written
notice of his or its intention not to renew the term of Mastandrea’s employment
hereunder at least 90 days prior to any Expiration Date, in which event
Mastandrea’s employment will terminate on the anniversary date of the Effective
Date next following the date of such notice (“Expiration Date”). The term of
Mastandrea’s employment hereunder is three years (subject to extension as
described above), except as otherwise provided herein and is sometimes
hereinafter referred to as the “Contract Period.”


2.
Position, Duties, Responsibilities.



(a)
At all times during the Contract Period, Mastandrea shall have the titles of
Chairman





--------------------------------------------------------------------------------




of the Board of Trustees, Chairman of the Investment Committee of the Board of
Trustees, and Chief Executive Officer of the Company and shall have and perform
the duties and responsibilities of those offices (“the Offices”), consistent
with the duties and responsibilities performed by Mastandrea as the incumbent in
those Offices before the Effective Date, subject to the authority of the Board.
In addition, Mastandrea may hold such other offices as may be designated from
time to time by the Board, such as Chairman of the Executive Committee of the
Board of Trustees, if one were to be designated.


(b) At all times during the Contract Period, Mastandrea shall devote substantial
business time, energy, and talent to the business of and to the furtherance of
the purposes and objectives of the Company. Nothing in this Agreement shall
preclude Mastandrea from devoting reasonable periods of time to charitable and
community activities, service on boards of other companies (public or private)
not in competition with the Company, or the management of his personal
investment assets, provided such activities do not interfere with the
performance by Mastandrea of his duties hereunder.


(c) The duties to be performed by Mastandrea under this Agreement shall be
performed primarily in the offices of the Company, except for travel incident to
his performance of services and consistent with his travel for the Company
before the Effective Date.


3. Base Salary and Plan Compensation.


(a)The rate of Mastandrea’s base salary (“Base Salary”) hereunder as of the
Effective Date shall be $400,000 per year, and Mastandrea shall be entitled to
incentive compensation and/or bonus (“Bonus”), which shall constitute
“performance awards” pursuant to the LTIOP, as determined and approved by the
Compensation Committee of the Board. Together, Base Salary and Bonus shall be
referred to as “Annual Base Compensation.” The rate of Mastandrea’s Base Salary
shall be reviewed at least annually during the Contract Period and may be
adjusted from time to time, based upon such standards as determined by the
Compensation Committee. The Bonus shall be set annually at the beginning of the
second quarter, based on achievement during the prior year of performance goals
as set by the Board and will be paid in the second quarter in either cash or
stock. The Compensation Committee may determine the appropriate Annual Base
Compensation, except that no such adjustment shall result in a reduction of
Mastandrea’s Base Salary below the level for the preceding year during the
Contract Period.


(b) Mastandrea, in addition to Section 3(a) above, shall receive the awards
under the Plan granted prior to the Effective Date, and any other awards under
the Plan that are granted to Mastandrea subsequent to the Effective Date of this
agreement, subject to applicable vesting provisions as set forth in award
agreements and/or the LTIOP. The Compensation Committee may, in its discretion,
award to Mastandrea at any time such number of time-vested restricted shares as
the Compensation Committee may elect to replace shares retained by the Company
in net settlement of income tax withholding obligations with respect to the
vesting of restricted shares and restricted share units previously awarded to
Mastandrea under the LTIOP.


4. Benefits. During the Contract Period, the Company shall provide Mastandrea
(a) health and welfare benefits that are generally comparable with the health
and welfare benefits that the Company historically provided to Mastandrea before
the Effective Date, including family health insurance, travel accident
insurance, life and accidental death insurance, and long term disability
insurance, (b) directors and officers liability insurance, (c) an annual
executive physical, (d) use of an executive class automobiles in both Houston
and Phoenix with all maintenance and insurance paid by the Company, (e) full
participation in any 401(k), profit sharing, pension or other retirement benefit
plan (“Pension Plan”) either in place or that are put in place during
Mastandrea’s employment, (f) Club memberships, business or




--------------------------------------------------------------------------------




social clubs, if any, as may be deemed necessary by Mastandrea and approved by
the Compensation Committee, and (g) such other benefits that the Board may from
time to time authorize.


5. Reimbursement for Expenses. Subject to such limitations as may be reasonably
imposed by the Board from time to time, the Company shall reimburse Mastandrea
for all reasonable, ordinary, and necessary expenses incurred by him in the
performance of his duties hereunder including travel expenses and relocation
expenses, and travel expenses for his wife when accompanying him on business.


6. Effect of Disability during Contract Period. If, during the Contract Period,
Mastandrea becomes disabled as determined by a physician acceptable to
Mastandrea and the Company, by reason of physical or mental impairment, to such
an extent that he is unable to substantially perform his duties under this
Agreement (“Disabled”):


(a) The Company may relieve Mastandrea of his duties under this Agreement for as
long as Mastandrea is Disabled without terminating this Agreement.


(b) So long as Mastandrea remains Disabled, the Company shall continue to pay
Mastandrea as provided in Section 3(a), 3(b), and 4 above at the rate in effect
immediately before he became Disabled, net of any other disability benefits paid
to him by the Company, or any insurance funded by the Company. The Company shall
continue to provide those health and welfare benefits, including contribution to
any Pension Plan, that were being provided to Mastandrea immediately before he
became Disabled, and Mastandrea shall continue to earn the Plan benefits under
Section 3(b) as if he had continued to be actively employed, until the earliest
of (i) the first date on which he is no longer Disabled, (ii) the date of his
death, (iii) the third anniversary of the date on which he became Disabled. If
Mastandrea becomes Disabled, thereafter recovers sufficiently to be able to
substantially perform his duties, and later becomes Disabled again, the combined
period in which Mastandrea is entitled to receive disability benefits under this
Section 6(b) shall not exceed three years.


7. Termination.


(a)     Death and Disability. Mastandrea’s employment hereunder will terminate
immediately upon Mastandrea’s death. If Mastandrea shall be Disabled (as defined
in Section 6) for an aggregate period of 180 days (whether business or
non-business days) during any period of twelve consecutive months, the Company
may terminate Mastandrea’s employment hereunder immediately upon giving notice
of termination, stating the effective date of termination, and all amounts
payable under Section 6(b) shall be paid to Mastandrea if he is disabled and to
his estate in case of death, notwithstanding termination of his employment
pursuant to this Section 7(a).


(b)     For Cause. The Company may terminate Mastandrea’s employment under this
Agreement for “Cause” if:


(i) Except by reason of death or disability, Mastandrea fails to devote the time
and effort required for him to perform his duties hereunder;


(ii) Mastandrea is convicted of a felony involving moral turpitude;


(iii) Mastandrea engages in acts in violation of the confidentiality provisions
of Section 11; or






--------------------------------------------------------------------------------




(iv) Mastandrea willfully, wantonly, and without approval of the Board takes any
action that he knows to be materially adverse to the interest of the Company and
its shareholders, collectively.


Any termination of Mastandrea’s employment for Cause shall be effective
immediately upon the Company giving Mastandrea notice of termination of
employment and the grounds therefore. However, if any failure on Mastandrea’s
part referred to in clause (i) or (ii) of this Section 7(b) is curable, the
Company may not terminate Mastandrea’s employment unless the Board first gives
him written notice specifying the nature of the failure and the steps that he
must take to cure the failure, and Mastandrea fails to take those steps within
60 days after the notice is given.


(c)     By the Company without Cause. The Company may terminate Mastandrea’s
employment hereunder without Cause at any time upon notice from the Board to
Mastandrea.


(d)     By Mastandrea for Good Reason. Mastandrea may terminate his employment
hereunder for “Good Reason” if one or more of the events listed in clauses (i)
through (iv) of this Section 7(d) occur:


(i) Mastandrea’s Base Salary is reduced below the amount stated in Section 3(a)
at the time of the Effective Date of this agreement.


(ii) The Company fails to continue to provide the compensation contemplated by
Section 3(a), 3(b), and 4;


(iii) The Company fails in any material respect to provide benefits in
accordance with Sections 4 and 5, in either case after Mastandrea has given the
Company written notice of the failure, and the Company has failed to effect a
cure within 60 days after the notice is given;


(iv) Mastandrea is removed from any of Mastandrea’s offices or responsibilities
or his duties with the Company are otherwise reduced to such an extent that he
no longer has authority commensurate with the Chairman of the Board and Chief
Executive Officer of a publicly-traded real estate investment trust;


(v) Mastandrea’s principal place of employment for the Company is relocated
outside of the Houston and Phoenix metropolitan areas and, as a result, he is
required to relocate; or


(vi) After a Shift in Ownership the Board fundamentally changes its strategic
plan in a manner opposed by Mastandrea. Mastandrea may not terminate his
employment under this clause (vi) unless he first gives the Board written notice
of specifying the change or changes that he opposes and the steps that Board
must take to rectify the strategic plan, and the Board fails to take those steps
within 60 days after the notice is given.


(e) By Mastandrea without Good Reason. Mastandrea may terminate his employment
hereunder without Good Reason at any time upon thirty days advance notice from
Mastandrea to the Board.


8.    Payments upon Termination. Following any termination of Mastandrea’s
employment with the Company, the Company shall pay and provide to Mastandrea,
after the date of the termination (the “Termination Date”), the amounts and
benefits set forth below.


(a) Termination by the Company or by Mastandrea for any Reason. Upon any
termination of Mastandrea’s employment for any reason, the Company shall pay to
Mastandrea all accrued and unpaid




--------------------------------------------------------------------------------




Annual Base Compensation and other benefits (e.g., accrued vacation) with
respect to periods ending on or before the Termination Date.


(b) Termination by the Company without Cause, or by Mastandrea for Good Reason.
If Mastandrea’s employment hereunder is terminated by the Company without Cause
or by Mastandrea for Good Reason, in addition to (but not in duplication of) all
other compensation payable hereunder, the Company shall pay and provide to
Mastandrea the following amounts and benefits.
(i) A lump sum cash payment of 2.99 times his Annual Base Compensation for the
previous full calendar year as provided in Section 3(a), which shall be paid
within twenty (20) days after the Termination Date.


(ii) Immediate vesting of all unvested restricted shares and restricted share
units awarded to Mastandrea under the LTIOP.


(iii) Continuation of benefits for as described in Section 4 for a period of
three years following the Termination Date.


(c) Full Satisfaction; Mitigation. Payment and provision of the salary and
benefits to which Mastandrea is entitled under this Section 8 shall constitute
full satisfaction of all obligations of the Company to Mastandrea arising under
this Agreement and/or in connection with the termination of his employment.
Payment or provision of the items set forth in Section 8(b) above shall be
conditioned upon Mastandrea executing and delivering to the Company a release of
all claims Mastandrea may have against the Company up to the date of
termination.
 
(d)    Escrow Arrangement. To secure payment of the benefits provided for in
this Section 8 the Company agrees to establish an irrevocable escrow account
(the “Escrow Account”) at a national bank acceptable to Mastandrea (the “Bank”)
promptly upon the earliest to occur of (i) Mastandrea’s receipt in writing of
notice of termination of his employment hereunder, (ii) public notice of Change
in Control or Shift in Ownership, (iii) an agreement in principle to effect a
Change in Control or Shift in Ownership by merger, purchase or sale of assets or
other business combination by any person or (iv) the date of consummation of a
Change in Control or Shift in Ownership (“Change in Control Date” or “Shift in
Ownership Date”). The amount of security required on deposit in the Escrow
Account shall be the maximum cash amount that the Company would be required to
pay to Mastandrea under Section 8.


If the Company were to terminate Mastandrea’s employment on the Change in
Control Date or Shift in Ownership Date, such amount shall be maintained on
deposit in the Escrow Account until receipt by the Bank of written
acknowledgement by Mastandrea that he has received all amounts payable to him by
the Company under Section 8. Amounts deposited in the Escrow Account shall be
paid out by the Bank only to Mastandrea or his designated beneficiary, in such
amount as Mastandrea shall certify to the Bank as the amount he is owed by the
Company and which the Company has not paid under Section 8 of this Agreement, or
to the Company, to the extent that any amount remain on deposit in the Escrow
Account after the Company shall have made all payments hereunder that it shall
be obligated to make. If any amount payable to Mastandrea pursuant to Section 8
is not paid by the Company or the Bank when due, interest on such payments shall
accrue at the rate of one percent (1%) per month, or the highest rate allowed by
law, whichever is lower, until all overdue payments are paid in full.


9. Effect of Failure to Extend Term. If either the Company or Mastandrea gives
notice to the other of an intention not to extend the term of Mastandrea’s
employment hereunder for an additional year, as contemplated in Section 1, that
notice shall be treated as a notice of intended termination of Mastandrea’s
employment as of the Expiration Date defined in Section 1. Accordingly, the
termination of




--------------------------------------------------------------------------------




his employment will be treated as a termination by the Company or by Mastandrea,
as the case may be, with or without Cause, and for or not for Good Reason, as
the case may be; provided, however that if the notice of intention not to extend
the term does not contain a reason meeting the definition of Cause or Good
Reason as set forth in Section 7, then the termination shall be presumed to be
without Cause, if the Company shall give the notice of intention not to extend,
and without Good Reason, if Mastandrea shall give the notice of intention not to
extend.


10. Change in Control; Shift in Ownership. (a) A “Change in Control” shall have
the meaning given to it in the LTIOP. A “Shift in Ownership” shall be deemed to
have occurred if at any time before the Termination Date any Person (other than
the Company, any Subsidiary of the Company, any employee benefit plan or
employee share ownership plan of the Company or any Subsidiary of the Company,
or any Person organized, appointed, or established by the Company or any
Subsidiary of the Company for or pursuant to the terms of any such plan), alone
or together as a group, with any of its Affiliates or Associates, becomes the
Beneficial Owner of 20% or more of the Shares then outstanding; provided that no
Shift in Ownership shall be deemed to have occurred if, prior to the acquisition
of Shares that causes the Person, or group, to become the Beneficial Owner of
20% or more of the combined voting power of the Company’s then outstanding
Shares, the acquisition is supported by Mastandrea and approved by the Company’s
Board. For purposes of this definition, the terms “Beneficial Owner,” “Person,”
and “Subsidiary” have the meanings given to them in the LTIOP, as amended from
time to time.


(b) As provided in the LTIOP, in the event of a Change in Control of the
Company, (i) all restricted shares, restricted share units, and share options
theretofore granted and not yet vested, will become fully vested (and restricted
share units shall be automatically replaced with fully vested restricted
shares), exercisable and issued as of a time immediately before the Change in
Control, and (ii) all restrictions and conditions applicable to restricted
shares and other share awards will be deemed to have been satisfied as of the
date of the Change in Control.


11. Confidentiality; Non-Competition. Mastandrea acknowledges that the business
in which the Company is engaged is competitive and that his employment with the
Company has required and will require that he have access to and knowledge of
confidential and proprietary information pertaining to the Company’s operations
and its properties (“Confidential Information”). Mastandrea shall not, during
the term of his employment hereunder or at any time thereafter, except in
connection with the performance of services hereunder or in furtherance of the
business of the Company, communicate, divulge, or disclose to any other person
not a trustee, officer, employee, or affiliate of, or not engaged to render
services to or for, the Company or use for his own benefit or purposes any
Confidential Information that he has obtained from the Company during the term
of his Employment under this Agreement, except that this provision shall not
preclude Mastandrea from communication or use of Confidential Information made
known generally to the public by any party unrelated to Mastandrea, or from
making any disclosure required by applicable law, rules, regulations, or court
or governmental or regulatory authority order or decree provided that, if
practicable, Mastandrea shall not disclose any Confidential Information without
first giving the Company notice of intention to make that disclosure and an
opportunity to interpose an objection to the disclosure.


During the term of this Agreement and for a period of one (1) year after
termination of Mastandrea’s employment, Mastandrea shall not, directly or
indirectly as an employee, officer, director, trustee, consultant, partner,
member or shareholder (other than as a passive shareholder of less than 1% of
the outstanding stock of a publicly-traded company), have any interest in or
perform any services in respect of any property that meets the Company’s
publicly-stated definition of a Community Centered Property within a five (5)
mile radius of any property then-owned by the Company.






--------------------------------------------------------------------------------




12. Merger or Transfer of Assets of the Company. The Company will not
consolidate with or merge into any other entity, or transfer all or
substantially all of its assets or shares to another entity, unless such other
entity assumes this Agreement in a signed writing and deliver a copy thereof to
Mastandrea. Upon such assumption the successor entity shall become obligated to
perform the obligations of the Company under this Agreement, and the term “the
Company” as used in this Agreement shall be deemed to refer to such successor
entity.


13. Notices. Notices and all other communications provided for in this Agreement
shall be in writing and shall be deemed to have been duly given when delivered
in person (to the Secretary of the Company in the case of notices to the Company
and to Mastandrea in the case of notices to Mastandrea) or mailed by United
States registered mail, return receipt requested, postage prepaid, as follows:


If to the Company:


Whitestone REIT
2600 South Gessner Road, Suite 500
Houston, Texas 77063
Attention: Secretary


If to Mastandrea:


Mr. James C. Mastandrea
1600 Post Oak, Unit 1307
Suite 1307
Houston, Texas 77056


or such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.


14. Validity. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provisions of this Agreement shall remain in full force and effect.


15. Miscellaneous. This Agreement has been duly approved and authorized by the
Board of the Company. No provision of this Agreement may be modified, waived, or
discharged unless such waiver, modification, or discharge is agreed to in a
writing signed by Mastandrea and the Company. This agreement shall inure to the
benefit of Mastandrea and his heirs, legatees and legal representatives. No
waiver by either party hereto at any time of any breach by the other party of,
or compliance with, any condition or provision of this Agreement to be performed
by such other party shall be deemed a waiver of similar or dissimilar provisions
or conditions at the same time or at any prior to subsequent time. No agreement
or representation, oral or otherwise, express or implied, with respect to the
subject matter hereof has been made by either party, which is not set forth
expressly in this Agreement. This Agreement shall be governed by and construed
in accordance with the laws of the State of Texas. In the event legal action is
instituted to enforce any provision of this Agreement, each party shall pay its
own cost and expense thereof. This Agreement, along with the LTIOP and all award
agreements between the Company and Mastandrea thereunder, and any subsequent
amendments approved in writing by Mastandrea and the Company, constitute the
entire agreements between the parties with the subject matter of this agreement
and the LTIOP and such award agreements, and all prior negotiations,
discussions, and agreements on that subject matter are hereby superseded.






--------------------------------------------------------------------------------




16. No Personal Liability. Notwithstanding anything herein to the contrary, this
Agreement is made and executed on behalf of the Company, a real estate
investment trust organized under the laws of the State of Maryland, by its
officers thereof on behalf of the trustees thereof, and none of the trustees or
any additional or successor trustee hereinafter appointed, nor any beneficiary,
officer, employee or agent of the Company shall have any liability hereunder in
his personal or individual capacity, but, instead, all parties shall look solely
to the property and assets of the Company for satisfaction of claims of any
nature arising under or in connection with this Agreement.


17. Mutual Indemnification. Mastandrea and the Company, upon full settlement and
payout of this agreement, agree to mutually indemnify each other against any and
all future claims.


IN WITNESS WHEREOF, the Company and Mastandrea have signed this Agreement as of
the date first above written.


WHITESTONE REIT


By Jack. L. Mahaffey
JACK L. MAHAFFEY
Chairman of the Compensation Committee


                            
/s/ James C. Mastandrea
JAMES C. MASTANDREA










